      Case 1:19-cv-03833-EGS-ZMF Document 139 Filed 04/16/21 Page 1 of 4




                        IN THE UNITED STATES DISTRICT COURT
                            FOR THE DISTRICT OF COLUMBIA



AUGUST CABRERA, et al.,

                       Plaintiffs,

               v.                                      Case No. 19-cv-03833-EGS-ZMF

BLACK & VEATCH SPECIAL
PROJECTS CORPORATION, et al.,

                       Defendants.




                     THE MTN DEFENDANTS’ RESPONSE TO
               PLAINTIFFS’ NOTICE OF SUPPLEMENTAL AUTHORITY

       The MTN Defendants offer this Response to Plaintiffs’ Notice of Supplemental Authority

(“Pls.’ Notice”) (Dkt. 138), in which Plaintiffs try but fail to resuscitate their jurisdictional

arguments by relying on the Supreme Court’s recent ruling in Ford Motor Co. v. Montana Eighth

Judicial District Court, 141 S. Ct. 1017 (2021). Ford does not alter the conclusion that this Court

lacks personal jurisdiction over the MTN Defendants, for four reasons.

       First, Ford does not alter the analysis of Plaintiffs’ primary argument for jurisdiction: the

baseless claim that MTN intentionally targeted the United States, which turns on Walden v. Fiore,

571 U.S. 277 (2014). See Mem. Supp. MTN Defendants’ Mot. to Dismiss (“Mem.”) 15-21 (Dkt.

102-1); Reply Mem. Supp. MTN Defendants’ Mot. to Dismiss (“Reply”) 2-12 (Dkt. 124). In Ford,

the Court noted that “Walden has precious little to do with the cases before us,” 141 S. Ct. at 1031,

so Ford has precious little to do with the core jurisdictional issue in this case.

       Second, Plaintiffs mistake the reach of Ford, erroneously stating that “the Court held that

Ford’s conduct reflected ‘“purposeful availment” of the two States’ markets.’” Pls.’ Notice 2
      Case 1:19-cv-03833-EGS-ZMF Document 139 Filed 04/16/21 Page 2 of 4




(quoting Ford, 141 S. Ct. at 1028). In fact, Ford “conceded ‘purposeful availment.’” 141 S. Ct. at

1028 (emphasis added). As a result, the Court did not decide anything about purposeful availment,

and Ford does not alter the purposeful-availment framework that requires dismissal of the claims

against the MTN Defendants. See Mem. 26-34, Reply 15-20. It is not surprising that Ford conceded

purposeful availment because Ford’s “substantial business in the State,” 141 S. Ct. at 1022, stands

in marked contrast to the MTN Defendants’ complete lack of U.S. operations, see Mem. 4-6.

       Third, Plaintiffs still fail to show that their injuries “arise from or relate to” the MTN

Defendants’ U.S. contacts, even under Ford. For starters, Plaintiffs’ injuries do not “arise from”

the IFC or MIGA contracts—the only U.S. contacts Plaintiffs allege. Mem. 22-26; Reply 12-15.

Ford did not alter the “arise from” analysis, and it did not, as Plaintiffs contend (Pls.’ Notice 1-2),

make the question of a “meaningful causal link” irrelevant. To the contrary, Ford explained that

the “arise from” inquiry “asks about causation.” 141 S. Ct. at 1026. Indeed, though Plaintiffs fault

the MTN Defendants for “rel[ying] heavily on [a] supposed causation requirement,” Pls.’ Notice

2, it is Plaintiffs who argued that there was a “causal relationship,” Pls.’ Opp’n to MTN Defendants’

Mot. to Dismiss 27 (Dkt. 117), and Ford does not change the reasons why they are wrong, see

Reply 12-15.

       Nor do Plaintiffs’ claims “relate to” the IFC or MIGA contracts. The “relate to” prong,

Ford held, imposes “real limits” on jurisdiction and “does not mean anything goes,” “as it must to

adequately protect defendants foreign to a forum.” 141 S. Ct. at 1026. In Ford, the plaintiffs’

injuries—sustained in the forum State while driving Ford vehicles—related to Ford’s contacts with

their states because Ford extensively advertised and serviced the same vehicle models in those

states. Id. at 1028. Thus, Ford’s forum contacts “serve[d] a market” for the vehicles “in the forum

State[s],” and the vehicles “malfunction[ed]” in those States. Id. at 1027. The “affiliation between



                                                  2
      Case 1:19-cv-03833-EGS-ZMF Document 139 Filed 04/16/21 Page 3 of 4




the forum and the underlying controversy” was obvious: the claims were about vehicles that

malfunctioned in the forum, and Ford’s forum contacts involved marketing and servicing such

vehicles. Id. at 1026. Here, the only supposed forum contact is receiving foreign development

financing from international organizations, which has no meaningful affiliation with the

underlying controversy: MTN Afghanistan’s alleged deactivation of cell towers in Afghanistan

after they were built, and alleged extortion payments made entirely in Afghanistan. See Mem. 22-

26; Reply 13. To find specific jurisdiction based on those meager and tangential forum contacts

would be to endorse the “anything goes” approach to relatedness that Ford foreclosed. 141 S. Ct.

at 1026.

       Finally, Plaintiffs’ suggestion (Pls.’ Notice 2) that “a forum’s ‘significant interests’ in a

controversy” can trump the requirement of a defendant having suit-related forum contacts once

again misconstrues Ford. The Court observed only that “principles of ‘interstate federalism’

support jurisdiction over these suits in Montana and Minnesota,” where plaintiffs’ accidents

occurred, rather than in “Washington and North Dakota,” where Ford first sold the cars (to others).

141 S. Ct. at 1030. These principles have nothing to do with the MTN Defendants, who have no

operations anywhere in the United States. See Mem. 4-6. Instead, Plaintiffs seek to inject

considerations relevant only to the reasonableness inquiry—a separate requirement—into the test

for suit-relatedness. O’Connor v. Sandy Lane Hotel Co., 496 F.3d 312, 323 (3d Cir. 2007)

(“Relatedness is an independent constitutional mandate . . . .”).

       For the above reasons, and the reasons stated in the MTN Defendants’ prior briefing, this

Court should dismiss the claims against the MTN Defendants for lack of personal jurisdiction.




                                                 3
       Case 1:19-cv-03833-EGS-ZMF Document 139 Filed 04/16/21 Page 4 of 4




Dated: April 16, 2021                      Respectfully submitted,



/s/ John E. Hall                           /s/ Timothy P. Harkness
John E. Hall (D.C. Bar No. 415364)         Timothy P. Harkness (D.D.C. Bar No. NY0331)
David M. Zionts (D.C. Bar No. 995170)      Kimberly H. Zelnick (D.D.C. Bar No. NY0325)
Jordan L. Moran (D.C. Bar No. 888273537)   Scott A. Eisman (D.D.C. Bar No. NY0326)
Covington & Burling LLP                    Freshfields Bruckhaus Deringer US LLP
One CityCenter                             601 Lexington Avenue, 31st Floor
850 Tenth Street N.W.                      New York, NY 10022
Washington, DC 20001                       Telephone: (212) 277-4000
Telephone: (202) 662-5987                  Facsimile: (212) 277-4001
Facsimile: (202) 778-5987                  timothy.harkness@freshfields.com
jhall@cov.com                              kimberly.zelnick@freshfields.com
dzionts@cov.com                            scott.eisman@freshfields.com
jmoran@cov.com

Benjamin S. Haley (D.C. Bar No. 500103)
Covington & Burling (Pty) Ltd.
Rosebank Link
173 Oxford Road, 7th Floor
Johannesburg 2196, South Africa
Telephone: +27 (11) 944-6914
bhaley@cov.com


                                           Counsel for Defendants MTN Group Limited,
                                           MTN (Dubai) Limited, and MTN Afghanistan
